Citation Nr: 1426786	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  05-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected coronary artery disease with ischemic heart disease and atherosclerotic coronary vascular disease (hereinafter, coronary artery disease) rated 10 percent prior to January 30, 2003, 30 percent from January 30, 2003 to August 29, 2010, and 60 percent from August 30, 2010.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disability.  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran retired from active service in October 1995 with more than 23 years of active military service.

These matters come before the Board of Veterans' Appeals (Board) from March 2003 and December 2004 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

By a December 2004 Decision Review Officer (DRO) decision, the RO increased the evaluation assigned for the Veteran's service-connected coronary artery disease from 10 percent to 30 percent, effective from January 30, 2003.  As this increase did not represent a full grant of the benefits sought, the issue was not abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These issues, among others, were previously before the Board in May 2009, when they were remanded for further procedural and evidentiary development.  The Board's May 2009 remand directives have been substantially completed.  

By a February 2014 rating decision, the RO again increased the evaluation assigned for the Veteran's service-connected coronary artery disease; a 60 percent evaluation was assigned, effective from August 30, 2010.  As this does not represent a complete grant of the benefits sought on appeal, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

During the pendency of this case, the Veteran also perfected an appeal to the Board concerning a claim to establish service connection for gout.  Indeed, the issue was among those remanded by the Board in May 2009.  However, by the February 2014 rating decision, the RO granted service connection for this disability; a 20 percent evaluation was assigned, effective from December 12, 2003.  Since service connection has been granted for this disability, the Veteran's appeal as to that issue has become moot.  To the Board's knowledge, the Veteran has not disagreed with the assigned evaluation or effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.  

Additional Note

As noted by the Board in the May 2009 remand, in a rating decision and letter to the Veteran dated in August 2008, the VARO in Louisville, Kentucky, proposed to reduce the evaluation assigned for his service-connected coronary artery disease from 30 percent to 10 percent.  However, the Veteran expressed disagreement with this proposed reduction, and, ultimately, the evaluation was not reduced as proposed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that further development is necessary in order to allow VA to fulfill its duty to assist the Veteran in substantiating his claims.  

In March 2003 and July 2008, the Veteran submitted VA Forms 28-1900 (Application for Vocational Rehabilitation).  It is unclear whether either of the Veteran's claims for Vocational Rehabilitation was granted or whether a file was created as a result of his applications.  Nonetheless, the Board notes that records from Vocational Rehabilitation, if any, may be useful to the Board in adjudicating the Veteran's claims on appeal.  On remand, the AOJ should attempt to obtain these records, if extant, and associate them with the claims file.  

The Veteran was most recently provided a VA examination to determine the frequency and severity of the manifestations of his service-connected coronary artery disease in August 2010 - nearly four years ago.  Pertinently, a statement from the Veteran and medical records from Metroplex Hospital reflect that he was hospitalized after experienced a "mild heart attack," which indicates a worsening of this disability since the August 2010 VA examination.  As such, the Veteran should be provided another VA examination to evaluate the current degree of impairment associated with this disability.  

The Veteran avers that his diabetes mellitus, type II, is caused or aggravated by his service-connected coronary artery disease.  Although the Veteran was provided a VA examination in connection with this claim in August 2004, the examiner's offered opinions are inadequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examiner's opinion was not accompanied by any rationale and did not address the matter of whether diabetes mellitus, type II, was aggravated by the Veteran's service-connected coronary artery disease.  On remand, adequate opinions addressing the etiology of the Veteran's diabetes mellitus, type II, must be obtained.  

Concerning the Veteran's TDIU claim, the Veteran asserts that he is unable to secure or follow a substantially gainful occupation because of his service-connected gout and coronary artery disease as well as his nonservice-connected diabetes mellitus, type II.  As such, the Board notes that it is inextricably intertwined with the other issues remanded herein.  Further, the record reflects that, although the Veteran filed his TDIU claim in September 2003, he was a full-time employee until at least March 2008.  However, the Board notes that the Veteran has experienced severe health problems since March 2008, and it is unclear whether he remains employed.  In an effort to obtain updated information concerning the Veteran's occupational history, the AOJ must provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) to complete and submit in support of his TDIU claim.  

After the Veteran has completed the VA Form 21-8940, the AOJ must complete any additional development which flows from the information provided by the Veteran or obtained by the AOJ, to include scheduling the Veteran for an appropriate VA examination and/or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation Service for appropriate action if warranted, as per 38 C.F.R. § 4.16(b).  

As these issues are being remanded for other matters, the AOJ should obtain updated VA treatment records as well as any outstanding private treatment records identified by the Veteran for which he submits a release.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO. 

2.  Contact the Veteran and request that he identify any outstanding private treatment records which are pertinent to his claims.  Provide him with several VA Forms 21-4142, and instruct him to complete and submit to VA proper authorization for release to VA of all records of private treatment which are not already associated with the record.  After receiving the completed authorizations for release, undertake all appropriate efforts to attempt to obtain these identified records.  The AOJ must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file. 

3.  Obtain and associate with the record all records of VA treatment from the Central Texas Veterans Health Care System, Olin E. Teague Veterans Medical Center, dated after February 26, 2014.  

4.  Obtain all VA records pertaining to the Veteran's March 2003 and July 2008 applications for Vocational and Rehabilitation training, to include any Vocational and Rehabilitation folder, and associate it with the Veteran's claims folders.  If no such records exist, such should be documented of record.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity, extent and manifestations of his service-connected coronary artery disease with ischemic heart disease and atherosclerotic coronary vascular disease.  The claims folder and electronic VA file must be made available to the examiner for review in conjunction with the examination, and the examiner must note on the examination report what records were available and reviewed in connection with the examination.  Thereafter, the examiner should address the following: 

a.  Describe the manifestations of the Veteran's service-connected coronary artery disease with ischemic heart disease and atherosclerotic coronary vascular disease, to include the frequency and severity of such.  

b.  Assess the Veteran's workload of METs (metabolic equivalents) and left ventricular ejection fraction..

c.  Provide an opinion concerning the functional impact of the Veteran's service-connected coronary artery disease with ischemic heart disease and atherosclerotic coronary vascular disease on his ability to secure or maintain a substantially gainful occupation. 

The clinician is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  Associate a copy of the examination report with the claims file. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  38 C.F.R. § 3.655 (2013).  

6.  Thereafter, schedule the Veteran for an appropriate VA examination to determine nature and etiology of his diabetes mellitus, type II.  The claims folder and Virtual VA file must be made available to the examiner for review in conjunction with the examination, and the examiner must note on the examination report what records were available and reviewed in connection with the examination.  Thereafter, the examiner should address the following:  

a.  Provide an approximate date of onset for diabetes mellitus, type II, to include a discussion of whether the Veteran's elevated glucose levels during active duty were early manifestations of diabetes mellitus, type II.  

b.  Provide an opinion concerning whether the Veteran's diabetes mellitus, type II, is at least as likely as not the result of any instance of the Veteran's active duty.  

c.  Provide an opinion concerning whether the Veteran's diabetes mellitus, type II, is at least as likely as not caused by any service-connected disability, to include his service-connected coronary artery disease with ischemic heart disease and atherosclerotic coronary vascular disease.  

d.  Provide an opinion concerning whether the Veteran's diabetes mellitus, type II, is at least as likely as not aggravated by any service-connected disability, to include his service-connected coronary artery disease with ischemic heart disease and atherosclerotic coronary vascular disease.  

The clinician is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  Associate a copy of the examination report with the claims file. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  38 C.F.R. § 3.655 (2013).  

7.  Thereafter, readjudicate the Veteran's claims for a higher initial evaluation for coronary artery disease, and to establish service connection for diabetes mellitus, type II, to include as secondary to service-connected disability, with consideration of all evidence of record, to include additional evidence received since issuance of the most recent statement of the case in February 2014.  If any benefit sought is not granted to the fullest extent, issue a supplemental statement of the case and afford the Veteran and his private attorney an appropriate opportunity to respond.

8.  Thereafter, schedule the Veteran for a VA examination to consider the functional impact of the service-connected disabilities, considered in combination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, result in functional impairment which precludes substantially gainful employment consistent with his education and occupational experience.  Rationale must be provided for the opinion proffered.  The Veteran's paper and electronic VA record must be made available to the examiner in conjunction with the examination.  

8.  Thereafter, readjudicate the Veteran's TDIU claim, with consideration of the rating period on appeal (from September 23, 2002, to the present).  The AOJ must consider, if appropriate, whether referral of the Veteran's claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2013) is warranted.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran and his private attorney with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



